CALOGERO, C.J.,
would grant the reconsideration and assigns reasons. I would grant this reconsideration because I believe that the police officers in this case conducted an illegal search of the defendant’s person in violation of the State and Federal Constitution. The officers’ reliance upon information from an unknown informant who refused to identify himself did not provide them with probable cause to stop and search the defendant. At the time that the officers confronted the defendant, they had neither reasonable suspicion nor probable cause for the actions they took.
Furthermore, the decision of the Fourth Circuit conflicts with the decisions of other circuits on this matter. See, State v. Hart-zheim, 93-631 (La.App. 5th Cir. 2/23/94), 633 So.2d 768, and State v. Mingo, 93-827 (La. App. 1st Cir. 6/2/94) 638 So.2d 1209. Based on the foregoing, I would grant this reconsideration.
KIMBALL and JOHNSON, JJ., would grant the reconsideration.